DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 12/17/2021.  Claims 4, 5 and 7-9 have been canceled and claims 12-16 have been added.  Claims 1-3, 6 and 12-16 are now pending.  
3.	In view of the Response and further consideration, the previous rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins et al. (ChemPhysChem, 16, 1687-1694, 2015) and claims 1 and 3-9 under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 2010/0118390) are withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins et al. (ChemPhysChem, 16, 1687-1694, 2015).
Wilkins et al. disclose a surface treatment with 1H,1H,2H,2H-perfluoro octane phosphonic acid (reads on compound (P)) and phosphoric acid (reads on acid), wherein a thin film of GaP was grown on silicon (reads on two regions of different materials) (abstract, Experimental section on p. 1692).
Wilkins et al. at Abstract, where it discloses the phosphoric acid.
The limitations of claim 6 can be found in Wilkins et al. at abstract, Chemical Functionalization on p. 1692 and Fig. 3, where it discloses the 1H,1H,2H,2H-perfluoro octane phosphonic acid, phosphoric acid and contact angle of 90° or more.

6.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 2010/0118390).
Blair et al. disclose a passivation layer comprising a butyl phosphonic acid (reads on compound (P)) and decyl phosphonic acid (reads on acid), wherein the passivation layer was assembled on the glass substrate which is coated with aluminum film (reads on two regions of different materials) (claims 1, 6 and 9, Example 3, [0117]-[0118]).
The limitations of claim 3 can be found in Blair et al. at claim 9, where it discloses the butyl phosphonic acid.
The limitations of claim 6 can be found in Blair et al. at claims 1, 6, 9 and [0124], where it discloses the a butyl phosphonic acid, decyl phosphonic acid and contact angle of 103.2°.
Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed carboxylic acid.

8.	Claims 12-16 are allowed.

The present claims are allowed over the closest references: Wilkins et al. (ChemPhysChem, 16, 1687-1694, 2015).
Wilkins et al. disclose a surface treatment with 1H,1H,2H,2H-perfluoro octane phosphonic acid and phosphoric acid, wherein a thin film of GaP was grown on silicon (abstract, Experimental section on p. 1692).
	Thus, Wilkins et al. do not teach or fairly suggest the claimed surface treatment agent comprising a compound and a specific acid.

Response to Arguments

10.	Applicants’ arguments filed on 12/17/2021 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762